Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 14
b.	Pending: 1-20
Claims 1, 4-6, 10-14 and 17-20 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. (US 20170255403) in view of Kano et al. (US 20030163568).

Regarding independent claim 1, Sharon discloses a method (Figs. 1-3, 6-7, 11-12) comprising: 
receiving a command to execute a write operation to store first data at a memory cell of a memory sub-system (Fig. 1 along with [0047] describes that controller 120 is configured to send data and a write command to cause the memory 104 to store data to a specified address of the memory 104); 
in view of the command to execute the write operation, identifying a characteristic of the memory sub-system, the characteristic comprising an operating temperature of the memory sub-system (Fig. 1 and [0035] describes data storage device 102 includes a temperature-based adjuster 122 that is configured to perform compensation based on temperature just before, during, or after data is written into the memory 104) being outside of a "normal" temperature range); 
adjusting, by a processing device, a prior read voltage level to determine an adjusted read voltage level responsive to the operating temperature satisfying a threshold criterion pertaining to a threshold temperature (claim 9 and Figs. 1, 3, 6, 12 along with [0052], [0067]-[0070], [0078]-[0080] and [0108]-[0110] describes offset table 302 which is based upon temperatures and determining an adjusted value of a read voltage associated with reading data from the non-volatile memory); 
performing, based on the adjusted read voltage level, a read operation associated with the write operation to read second data stored at the memory cell at the memory (Figs. 6, 7 along with [0089] describes that temperature compensation operation may cause one or more memory access parameters (such as the read voltage 164 of FIG. 1) to be modified based on a temperature difference between a first temperature associated with writing the multiple codewords 702-706 to the memory device 103 
executing the write operation to store the first data at the memory cell based on the second data retrieved by the read operation ([0066] describes that as temperature effects on data storage and retrieval may be primarily based on a temperature difference between write temperatures and read temperatures, by adjusting the temperature ranges 220-224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error rates as compared to operation using the unadjusted temperature ranges 220-224).
However Kano explicitly teaches executing the write operation to store the first data at the memory cell based on the second data retrieved by the read operation ([0049] describes The file operation contains an operation of "Lookup" for retrieving as to whether not a file is present based 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kano to Sharon such that executing the write operation to store the first data at the memory cell based on the second data retrieved by the read operation in order to provide a storage apparatus (storage subsystem) provided in the data center can be used by the NAS servers, and also data stored in the data center are shared among a plurality of NAS servers as taught by Kano ([0008]).

Regarding claim 2, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further the threshold criterion is satisfied if the operating temperature is different than the threshold temperature ([0052] describes that the temperature based adjuster 122 includes a comparator 132 configured to compare a measured temperature 140 to one or more thresholds, illustrated as a first threshold 142 and a second threshold 144).


Regarding claim 4, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further wherein the adjusted read voltage level is different than a prior read voltage level applied to another memory cell of the memory sub-system (Fig. 3 and [0067] describes that an adjusted read voltage may be generated by or based on a sum of a default value of the read voltage 301 and an offset retrieved from an offset table 302).

Regarding claim 5, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further executing the write operation comprises maintaining the second data at a memory cell of the memory sub-system in response to determining the first data matches the second data (Fig. 3 along with [0069] describes the offset table 302 omits values for entries that correspond to matching temperature ranges and read temperature ranges. For example, an entry of the offset table 302 

Regarding claim 6, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further executing the write operation comprises changing a value stored at a memory cell to the first data in response to determining the first data does not match the second data (Fig. 3 and [0069]-[0070]).

Regarding claim 7, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further satisfying the threshold criterion pertaining to the threshold temperature indicates that a threshold voltage for memory cells of the memory sub-system has changed, and wherein the adjusted read voltage level is based on the change of the threshold voltage (claim 9 recites determining an adjusted read voltage to read data from the memory, the adjusted read voltage determined based on the default value and based on a data structure that 

Regarding claim 8, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further the read operation is performed before the storing of the first data (Fig. 11 and corresponding sections of the specification shows adjusting read threshold and performing read operation before storing).

Regarding claim 9, Sharon and Kano together disclose all the elements of claim 1 as above and through Sharon further the memory sub-system comprises a cross point array based memory (Fig. 1 and [0042]).

Regarding independent claim 10, Sharon discloses a system (Figs. 1, 2A, 4, 5, 6A, 6B) comprising: 
a memory component (Fig. 1 shows memory 104); and 
a processing device, operatively coupled with the memory component (Fig. 1 shows Controller 120), to perform operations comprising: 
receiving a command to execute a write operation to store data at a memory cell of a memory sub-system (Fig. 1 along with [0047] describes 
in view of the command to execute the write operation, identifying an operating temperature of the memory sub-system (Fig. 1 and [0035] describes data storage device 102 includes a temperature-based adjuster 122 that is configured to perform compensation based on temperature differences between writing data to a memory 104 and reading the data from the memory 104. The temperature-based adjuster 122 is also configured to perform compensation based on a programming temperature (e.g., a temperature of the memory 104 that is measured just before, during, or after data is written into the memory 104) being outside of a "normal" temperature range);
determining a read voltage level based on the operating temperature of the memory sub-system (claim 9 recites default value of a read voltage and to determine an adjusted read voltage to read data from the memory, the adjusted read voltage determined based on the default value and based on a data structure that maps read voltage offset values to differences between write temperatures and read temperature); 
performing,  based on the read voltage level, a read operation associated with the write operation to retrieve stored data (Figs. 6, 7 along 
executing the write operation to store the data at the memory cell based on the stored data that was retrieved from the read operation ([0066] describes that as temperature effects on data storage and retrieval may be primarily based on a temperature difference between write temperatures and read temperatures, by adjusting the temperature ranges 220-224 based on a recent history of historical temperature measures, a proportion of data write and/or data reads occurring in the abnormal temperature range(s) may be reduced, resulting in a higher performance and lower error 
However Kano explicitly teaches executing the write operation to store the data at the memory cell based on the stored data that was retrieved from the read operation ([0049] describes The file operation contains an operation of "Lookup" for retrieving as to whether not a file is present based upon a given directory and given file information, an operation of "Read" for performing a read operation with respect to the retrieved file in the unit of a byte, and an operation of "Write" for similarly executing a write operation with respect to the retrieved file, and so on).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kano to Sharon such that executing the write operation to store the data at the memory cell based on the stored data that was retrieved from the read operation in order to provide a storage apparatus (storage subsystem) provided in the data center can be used by the NAS servers, and also data stored in the data center are shared among a plurality of NAS servers as taught by Kano ([0008]).




Regarding claim 12, Sharon and Kano together disclose all the elements of claim 10 as above and through Sharon further the operations further comprise maintaining the stored data at the memory cell in response to determining the data matches the stored data (Fig. 3 along with [0069] describes the offset table 302 omits values for entries that correspond to matching temperature ranges and read temperature ranges. For example, an entry of the offset table 302 corresponding to a read temperature in range 1 and a write temperature in range 1 includes a value "N/A", meaning that the entry may be omitted from the table, may be empty of data, or may include zero values (e.g., zero offset to the default value 301)).


Regarding claims 14-20, Sharon and Kano together disclose a system and a method as recited in claims 1-13 above, and through Sharon further also discloses a non-transitory computer readable medium comprising instructions to cause a computer or electronic device to execute such steps as recited in claims 1-13 above as described in Paragraph [0118]-[0120].

Response to Arguments
Applicant’s arguments, see Remarks, filed on 7/1/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of Sharon et al. (US 20170255403) and Kano et al. (US 20030163568).
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/27/2021